Citation Nr: 1429010	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  13-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating of 70 percent for posttraumatic stress disorder (PTSD), effective from August 18, 2005 to November 18, 2008; currently rated as 30 percent disabling from August 18, 2005 to June 19, 2006, and as 50 percent disabling from June 20, 2006 to November 18, 2008.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) from September 3, 2009 to June 3, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for PTSD and assigned an initial 30 percent evaluation, effective August 18, 2005.  In February 2007, the RO granted a 50 percent rating for PTSD, effective from June 20, 2006.  Thereafter, in an April 2009 rating decision the RO granted a higher 70 percent rating for PTSD, effective November 19, 2008.  In a December 2010 rating decision, the RO granted the Veteran entitlement to a TDIU, effective from June 4, 2010.  

The Veteran has submitted a claim of entitlement to an effective date prior to August 18, 2005, for the award of service connection for PTSD, to include whether there was clear and unmistakable error in a June 8, 2000 RO decision.  Although a December 2011 rating decision appears to list this issue, it was not actually adjudicated within the body of the rating decision.  Therefore, this claim is referred to the RO for appropriate action.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2013.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A discussion of the procedural history of this case is warranted in order to clarify the issues on appeal.  

Historically, the Veteran initially filed a claim for service connection for PTSD in December 1999.  That claim was denied by the RO in June 8, 2000 letter.  The Veteran did not appeal.

The Veteran again filed for service connection for PTSD in August 2005.  The RO granted service connection for PTSD in a February 2006 rating decision and assigned an initial 30 percent evaluation, effective from August 18, 2005, the date of the claim to reopen.  

In June 2006, the Veteran filed a notice of disagreement with the February 2006 rating decision with respect to the assignment of the 30 percent rating for his PTSD.

After additional development, the RO promulgated a February 2007 rating decision which granted a 50 percent rating for PTSD, effective from June 20, 2006.  Thereafter, in an April 2009 rating decision the RO granted a higher 70 percent rating for PTSD, effective November 19, 2008.

In August 2009, the RO issued a statement of the case addressing the issue of entitlement to a rating in excess of 70 percent for PTSD.  In September 2009, the Veteran submitted a timely substantive appeal.  

In March 2010, the RO issued a supplemental statement of the case addressing the issue of entitlement to a rating in excess of 70 percent for PTSD and entitlement to a TDIU.

In an October 2010 statement, the Veteran stated that he was withdrawing his claim for a 100 percent schedular rating for PTSD.  Rather, he stated that he was seeking a TDIU rating.  

In a December 2010 rating decision, the RO granted the Veteran entitlement to a TDIU, effective from June 4, 2010.  In January 2011, the Veteran submitted a statement indicating  that the 70 percent rating for his PTSD should be effective from 2005 as he had continuously prosecuted his claim since that time.  He also disagreed with the effective date of the TDIU in the January 2011 statement, later clarifying that he had become too disabled to work in September 2009.  See Report of Contact, dated March 3, 2011.

As noted above, the Veteran submitted a notice of disagreement with the February 2006 rating decision that assigned an initial 30 percent rating for his PTSD.  A statement of the case was issued in August 2009, and the Veteran perfected an appeal in September 2009.  The Veteran submitted a statement to the RO in October 2010 indicating that he was withdrawing his claim for a 100 percent schedular rating for PTSD (i.e., to a schedular rating in excess of 70 percent).  However, he did not withdraw the claim as it pertains to an increased rating of 70 percent for PTSD (i.e., from August 18, 2005 to November 18, 2008).  Therefore, the issue of entitlement to an initial 70 percent rating for PTSD from  August 18, 2005 to November 18, 2008, remains on appeal.

Although the RO has phrased the issue on appeal as entitlement to an earlier effective date for the award of a 70 percent rating for PTSD, it is more properly characterized as a staged rating on appeal from the initial grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial rating cases).  In addition, the claim for a TDIU is part and parcel of an increased-rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In sum, the Veteran has indicated that  his PTSD should be rated as 70 percent disabling from August 18, 2005 to November 18, 2008 and that the TDIU should be effective from September 2009, when he became too disabled to work.  His VA Form 21-8940, received in September 2009, shows that he last worked full time on September 3, 2009.  Therefore, the issue has been recharacterized, as reflected on the title page.

On remand, the RO must readjudicate the claims on appeal as they are reflected on the title page.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In addition, efforts should be undertaken to ensure that the Veteran's complete VA treatment records and Vet Center records have been obtained, dated from August 2005 to June 2010.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from August 2005 to June 2010.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Las Vegas Vet Center, dated from August 2005 to June 2010.

3.  Thereafter, adjudicate the claims of entitlement to an increased rating of 70 percent for PTSD, effective from August 18, 2005 to November 18, 2008, currently rated as 30 percent disabling from August 18, 2005 to June 19, 2006, and as 50 percent disabling from June 20, 2006 to November 18, 2008; and entitlement to a TDIU from September 3, 2009 to June 3, 2010.  If the benefits sought on appeal are not granted, the Veteran and his representative, if any, should be issued a supplemental statement of the case and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



